 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    CONNIE JONES,                                   Case No. 1:19-cv-00748-JDP
12                          Plaintiff,                ORDER GRANTING THE PARTIES’
                                                      STIPULATION FOR A VOLUNTARY
13             v.                                     REMAND
14    COMMISSIONER OF SOCIAL                          ECF No. 16
      SECURITY,
15
                            Defendant.
16

17

18            Pursuant to the stipulation of the parties, ECF No. 16, this case is hereby remanded under
19   the fourth sentence of 42 U.S.C. § 405(g).
20
     IT IS SO ORDERED.
21

22
     Dated:         March 14, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
                                                        1
